DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/462,770 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a polyamide-based sliding material comprising the same fillers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:
Claim 1 of copending ‘770 discloses a polyamide-based surface material comprising fillers that improve the tribological properties, wherein the fillers comprise at least one metal sulfide and calcium phosphate. Copending claim 6 discloses a ratio of calcium phosphate to metal sulfide of 5:1 to 1:1.
Regarding claims 2-4:
See claims 2-4 of copending ‘770.
Regarding claim 5:
Copending claim 5 discloses amount of the fillers is 1-30% by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 7-14:
See claims 7-14 of copending ‘770.
Regarding claims 15-18:
Copending claims 15-20 disclose a slide bearing composite material and, e.g., a slide shoe.
The examiner submits the plain-bearing composite material and/or the plain-bearing bushing are broadly a transmission component and/or cable guide as presently claimed.
Claim Rejections - 35 USC § 102
Claim(s) 1, 5, 7, 11-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (US 2011/0082059).
Regarding claims 1, 5, and 7:
Iwata discloses a sliding resin composition that is useful for coating surfaces [0001; 0020]. The composition comprises various resins including polyamide and polyamide-imide (which is broadly considered to be encompassed by “polyamide” as claimed) [0017]; a solid lubricant of PTFE [0015]; an additional solid lubricant such as one or more of molybdenum disulfide and tungsten disulfide [0028]; and a PTFE film forming agent such as calcium phosphate [0019]. Example 2 comprises polyamide-imide (PAI), PTFE, calcium phosphate, and molybdenum disulfide [0042]. Example 2 uses 10% of calcium phosphate and 5% molybdenum disulfide, which also provides a ratio of 2:1.
Regarding claim 11-12:
The PTFE is tribologically active and is present in amounts of 10-40% [0017].
Regarding claim 14:
Example 2 uses 55% of PAI [0042].
Regarding claims 15-20:
Iwata teaches the compositions can be applied to metal substrates [0020]. Test substrates include a cylindrical metal substrate and a cylindrical porous metal substrate, wherein the porous substrate is impregnated with the composition [0044]. The friction between the composition and the shaft, which forms a plain bearing (bushing) and is three-dimensional, was measured [0046-0048]. The examiner further submits such a coated cylinder is broadly a transmission component because such an article transmits power or a cable guide because a cable can be run through the cylinder.



Claim Rejections - 35 USC § 103
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2011/0082059).
Iwata discloses a sliding resin composition as previously explained. 
Regarding claim 2:
Iwata teaches the following contents, by mass: the PTFE is 10-40%, the PTFE film forming agent is 5-15%, and the additional solid lubricant is 1-60% [0017; 0041]. The minimum amount of these materials is therefore 16% (=10+5+1). The balance of the composition would be the resin, so Iwata therefore teaches up to 84% by mass of the resin.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of the additives, including over values resulting in the amount of resin presently claimed, to provide the desired sliding and other properties for a given end use. 
Regarding claim 10:
As noted previously, Iwata teaches the use of solid lubricant such as one or more of molybdenum disulfide and tungsten disulfide [0028]. Furthermore, the PTFE film forming agent is 5-15%, and the additional solid lubricant is 1-60% of the composition [0017; 0041].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of the additives, including over values resulting in the amounts presently claimed, to provide the desired sliding and other properties for a given end use. 



Claim(s) 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2011/0082059) in view of Proost et al. (US 2014/0106914).
Iwata discloses a sliding resin composition as previously explained. 
Regarding claim 3-4:
Iwata is silent with regard to the use of polyamide 4,6 or a blend of that polyamide and another.
Such materials were known in the art. For example, Proost discloses a sliding element for use in a lubricated guide which provides a sliding contact surface [0001]. The element comprises (A) a polyamide and (B) other components [0011-0013]. Proost teaches polyamide 4,6 can be used, which provides improved modulus and coefficient of friction compared to other polyamides [0061-0064; 0078].
The reference also teaches the use of 0.01-10% by weight of an additional polyamide [0024]. In an example, a blend of 97.5% PA46 and 2.5% PPA provides the best results [0078].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use polyamide 4,6, alone or further comprising an additional polyamide, to provide improved modulus and coefficient of friction.
Regarding claim 13:
Iwata is silent with regard to sheet silicates.
Such materials were known in the art. For example, Proost teaches the other component (B) can comprise talc (i.e., a sheet silicate) in an amount of 0.01-5% by weight as a nucleating agent [0051].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add talc to Iwata’s composition as a nucleating agent, and further vary the amount thereof, including amounts within the claimed range to provide the properties desired for a given end use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787